DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
	Applicant amended Claim 1 to add the limitation (underlined) of “…distributing the product streams from the mixing heads to the one or more discharge conduits…”
	Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.
	Applicant’s argument as to the rejections under 35 U.S.C. § 103 is as follows (Applicant Remarks/Arguments pp. 6-8):
	a) Applicant argues regarding Claim 1 that the distributor as recited is not taught or suggested by any of the applied references. In paragraphs [0006] and [0012] of the specification it is disclosed a distributor – 230 that homogenizes the product stream which combines the product streams from the mixing heads (p. 6).
	However, the primary reference, Brennan (US 2017/0285619), requires each mixing head is only connected to one distributor bar while the secondary reference, BASF (DE20 2009 015838), does not disclose a distributor adapted for combining the product streams from the mixing heads as recited in the claims. The Office asserts that that the product streams are combined in the distributor prior to the step of distributing the combined product stream, but the Office is relying on the disclosure of a casting rake in BASF to be the same as a distributor as recited in Claim 1. This is in error as 
	This argument is not persuasive for the following reasons:
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. MPEP 2143.01
	The combined teachings of Brennan and Köster (US 2014/0342089) discloses  a process of mixing two or more reactant streams in each of the mixing heads prior to distributing them and applying  the reaction mixture by means of a number of rake applicators corresponding to one or more discharge conduits of the distributor. See Figures below:

    PNG
    media_image1.png
    196
    555
    media_image1.png
    Greyscale
         
[AltContent: textbox (Brennan)]	

[AltContent: arrow][AltContent: textbox (Mixing head)][AltContent: textbox (Distributor)][AltContent: textbox (Rake)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Köster)] 
    PNG
    media_image2.png
    308
    519
    media_image2.png
    Greyscale



	As shown above, Brennan teaches a rake or a “distributor bar” as described by Brennan while Köster indicates a process of mixing of two or more reactant streams in each of the mixing heads (mixing head – 700). Furthermore, these combined references disclose the use of multiple mixers (Brennan, paragraph [0002] …one or more mixing heads…) and introducing multiple materials to the rake (Brennan, paragraph [0041]; Köster paragraph [0047]). 
	Moreover, BASF discloses a casting rake which acts as a distributor for forming isocyanate-based foam from liquid reaction mixtures. 
	Examiner maintains that it would be obvious to combine the distribution process of the Brennan/ Köster combination which teaches a distributor/ rake or bar applicator process, with BASF which teaches combining the product streams in the distributor itself prior to distributing the combined product streams. This is indicated in paragraph [0032] of BASF where openings are connected to a mixing device by means of an intermediate feed and does include the possibility of embodiments with several tubes each connected to the feed by means of connecting pipes. 
	Therefore, the process is obvious to one with ordinary skill in the art since the “casting rake” of BASF functions as a distributor – see Figures 1 & 2 (top and side views 


    PNG
    media_image3.png
    177
    525
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    145
    483
    media_image4.png
    Greyscale



	b) Applicant argues that BASF does not explicitly disclose combining the product streams from a plurality of mixing heads and does not teach or suggest that the tubes are connected to the product streams of more than one mixing device (p. 7).
	This argument is not persuasive for the following reason:
	As previously stated above, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. MPEP 2143.01.


	c) Applicant argues, that as previously argued, Köster does not teach or suggest combining product streams from a plurality of mixing heads nor does it disclose issues with homogeneity between different mixing heads.  Therefore, the only logical conclusion is that the Office is relying on improper hindsight (p. 7).
	This argument is not persuasive for the following reason:
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). See argument a) above.

Note: Because Claim 1 as amended was unclear to the examiner as to whether the mixing of the product streams also occurred in the distributor in addition to the mixing 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712